Citation Nr: 0410461	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  99-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
claimed as due to the exposure to herbicides.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968 and from January 1970 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
rating decision of the RO. 

The veteran testified at a hearing before the undersigned Veterans 
Law Judge in February 2001.  

The veteran's case was remanded to the RO for additional 
development and adjudication in July 2001.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been obtained.  

2.  The veteran is not shown to have manifested a respiratory 
disorder in service or for many years thereafter.  

3.  The currently demonstrated lung disorder including any 
asthmatic bronchitis and the chronic obstructive pulmonary disease 
(COPD) is not shown to be due to herbicide exposure or any other 
event during either period of active military duty including his 
service in the Republic of Vietnam.  

4.  The veteran was noted to have had a mild dorsal kyphosis at 
the time of entry into service, but he did not manifest any back 
complaints or findings during either period of military service.  

5.  The currently demonstrated low back disorder manifested by of 
chronic lumbar strain and history of lumbosacral degenerative disc 
disease and left radiculopathy is not shown to be due to any event 
during either period of active duty including his service a 
claimed injury in the Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a respiratory disability 
manifested by COPD any asthmatic bronchitis due to herbicide 
exposure or other disease or injury that was incurred in or 
aggravated by service; nor may any be presumed to be due to 
herbicide exposure that was incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

2.  The veteran's low back disability manifested by of chronic 
lumbar strain and a history of lumbosacral degenerative disc 
disease and left radiculopathy is not due to disease or injury 
that was incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the veteran's substantially complete 
application for service connection was received in April 1996.   
Thereafter, an August 1996 rating decision denied the claims.  

Only after that rating actions were promulgated did the RO, in 
September 2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
December 1998 Statement of the Case and Supplemental Statements of 
the Case in July 1999 and May 2003 of the information and evidence 
necessary to substantiate his claims.  The veteran was also 
advised of the evidence necessary to substantiate his claims via 
the Board's July 2001 remand.  

The January 2002 letter advised the veteran of the evidence 
necessary to substantiate his claims.  The letter informed the 
appellant that VA would obtain VA records that private records 
would be sought if the veteran supplied adequate information for 
each non-VA physician identified.  

The VCAA requires only that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless.  While the notice 
provided to the veteran in January 2002 was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the veteran.  
The veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

In this regard the Board notes that the veteran was afforded the 
opportunity to testify before the undersigned Veterans Law Judge 
in August 2001.  Therefore, to decide the appeal at this time 
would not be prejudicial to the claimant.  




II.  Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  



i.  Service Connection for Respiratory Disorder

A careful review of the service medical records shows they are 
negative for any diagnosis, complaint or abnormal finding 
pertaining to the veteran's respiratory system.  

The records of treatment from James A. Daley III, M.D. indicate 
that the veteran was seen in September 1994 for increasingly 
severe dyspnea.  The veteran reported that he had experienced 
progressively increasing shortness of breath since injuring his 
back in April 1984.  He indicated that he was unable to walk more 
than 25 feet at a moderate pace before stopping due to shortness 
of breath.  

Dr. Daley noted that the veteran had been placed on medication 
three weeks previously.  He also noted the veteran's report of 
having smoked one to three packs of cigarettes per day for 30 
years.  A physical examination revealed the development of some 
moderate dyspnea during conversational speech.  The assessment was 
that of severe asthmatic bronchitis with possible underlying 
emphysema.  

A November 1994 treatment note indicates that pulmonary function 
tests had revealed moderately severe chronic obstructive pulmonary 
disease (COPD) with a combination of pulmonary emphysema and 
asthmatic bronchitis.  Dr. Daley noted that the veteran was 
considerably improved following intensive therapy.  

A June 1996 VA progress note indicates that the veteran continued 
to smoke.  He reported limited energy, episodic cough and 
wheezing.  The assessment was that of advanced COPD.  The veteran 
was advised to stop smoking.  

An October 1998 VA consultation sheet notes the veteran's report 
of increased shortness of breath.  His pulmonary function tests 
performed in November 1998 revealed moderate obstructive 
ventilatory impairment.  There was no response to inhaled 
bronchodilation.  

A March 2000 VA X-ray examination revealed hyperinflation of both 
lung fields, suggestive of COPD.  No active disease was noted.  

At his February 2001 hearing the veteran testified that he had 
chronic bronchitis and emphysema and maintained his respiratory 
condition was due to Agent Orange exposure.  He indicated that his 
lung capacity was down to 40 percent and that he should be on 
oxygen.  

In July 2002 the United States Armed Forces Center for Unit 
Records Research verified that the veteran had been exposed to 
herbicides during Vietnam service.  

A VA examination was conducted in January 2003.  The examiner 
noted the veteran's diagnosis of COPD and his report that the 
disease was worsening.  The veteran indicated that he had 
shortness of breath on a daily basis, with normal activity.  He 
endorsed a chronic cough with either clear or thickened mucus.  

The examiner noted the veteran's documented exposure to Agent 
Orange in Vietnam, as well as his smoking history.  X-ray studies 
revealed COPD, with no acute process.  The pulmonary function 
tests indicated a severe obstructive lung defect.  There was no 
significant response to bronchodilator.  The diagnosis was that of 
severe, chronic COPD, most likely due to tobacco abuse.  The 
examiner noted that there was no reason to impugn Agent Orange as 
a cause.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It also 
provides presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary determines 
in regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a positive 
association with exposure to an herbicide agent, and that becomes 
manifest within the period (if any) prescribed in such regulations 
in a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 of 
the Agent Orange Act of 1991 [note to this section], and (B) all 
other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence against 
the association.  38 U.S.C.A. § 1116(b)(3).  

The following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) are 
satisfied: chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, certain 
respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 
3.309(e).  The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).  

In considering this claim on the merits, the Board concludes that 
service connection for the veteran's COPD is not warranted.  

In this regard the Board notes that neither COPD nor asthmatic 
bronchitis is among the diseases specified in 38 U.S.C.A. § 
1116(a).  In addition, the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of COPD.  See 38 C.F.R. § 
3.309(e).  Therefore, service connection is not warranted on a 
presumptive basis.  

With regard to service connection on a direct basis, the Board 
notes that there is no medical evidence of this claimed disability 
until many years after the veteran's discharge from service.  The 
first evidence of record indicating a respiratory disorder dates 
to 1994.  

Moreover, there is no persuasive medical evidence that the claimed 
disability is etiologically related to the veteran's exposure to 
Agent Orange or to any other incident of service.  The January 
2003 VA examiner concluded that the veteran's COPD was most likely 
to tobacco abuse, and that there was no reason to impugn Agent 
Orange.  

The medical evidence of record fails to support a conclusion that 
neither the COPD nor any asthmatic bronchitis is related to Agent 
Orange exposure or any other incident of service.  Accordingly, 
the Board must also conclude that service connection for a lung 
disorder is not warranted.  


ii.  Service Connection for Low Back Disorder

The veteran's service medical records indicate that mild dorsal 
kyphosis was found on induction examination in December 1965.  
There are no other diagnoses, complaints or abnormal findings 
pertaining to the veteran's spine.  The veteran reported having no 
problems with his back on separation examination, and no 
abnormality was found.  

A May 1989 treatment note from Lifeline Medical Center indicates 
that the veteran had been rear ended in a motor vehicle accident.  
He complained of having right low back and thoracic spine pain, as 
well as pain in his sternum.  A subsequent treatment note shows a 
diagnosis of L5 sciatica.  

An April 1994 initial evaluation by a physical therapist at St. 
Joseph Hospital indicates that the veteran was injured at work.  
He reported having pain in the central lumbar area and into the 
left lateral lumbar area.  

In May 1994 the veteran underwent a series of epidural injections 
of local anesthetic and steroid.  The records indicate that the 
veteran had a known disc protrusion with compression of the left 
L-3 nerve root.  

The records from the Neurological Institute of Savannah for the 
period from July 1994 to July 1995 indicate that the veteran 
suffered an injury when he was carrying a board at work.  A 
myelogram was essentially normal, and a post-myelogram CT scan 
revealed no evidence of significant lumbar disc protrusion or 
lumbar spinal canal stenosis.

A VA consultation sheet dated in December 1996 indicates 
complaints of severe lumbar pain and radiculopathy.  The 
assessment was that of chronic low back pain with no evidence of 
radiculopathy.  

X-ray studies performed at a VA facility in June 1997 revealed 
normal stature and alignment of the lumbar vertebral bodies.  
There were anterolateral marginal spurs at the L3-4 interspace.  
The remaining disc interspaces were preserved.

At his February 2001 hearing before the undersigned, the veteran 
testified that a Jeep in which he was riding rolled over a land 
mine in August 1967.  He stated that he landed on his back and 
head and could not move.  He further stated that his back, legs 
and neck hurt as a result of the incident.  He denied having had 
any serious injury since service.  

A VA orthopedic examination was conducted in January 2003.  The 
veteran related that he could not identify a date of onset, but 
had experienced back pain and stiffness for some years.  

On physical examination, the veteran had a well-formed back, with 
some flattening of the usual lumbar lordosis.  There was some 
tenderness above the sacrum and left lower lumbar area.  The 
diagnosis was that of lumbar strain, chronic, with history of 
lumbosacral degenerative disc disease and left radiculopathy.  

In April 2003 the VA examiner provided an opinion regarding the 
veteran's low back disability.  He indicated that the veteran's 
claims folders were fully reviewed and that the date of onset of 
the veteran's back disorder was not determined at the January 2003 
examination because the veteran stated that he was unable to 
recall when or where his back was first injured.  

The examiner pointed out that the veteran had been involved in a 
motor vehicle accident in 1989 and that the record clearly 
indicated an injury in April 1994.  He noted that records 
pertaining to service were also reviewed, and that the only 
reference to the veteran's back was of mild dorsal kyphosis on a 
December 1965 induction examination.  

The examiner indicated that he found no evidence of a back injury 
in service and concluded that it was not likely that the veteran 
had an injury to his back in service that led to his present 
disability.  

On review of the evidence of record, the Board concludes that 
service connection for low back disorder is not warranted.  

In this regard, the Board notes that there is no medical evidence 
suggesting that the any acquired low disorder was present in 
service or until many years thereafter, nor is there any competent 
evidence of a nexus between this disorder and any disease or 
injury during the either period of military service.  

The first evidence of a back disorder dates to April 1994, when 
the veteran reported having been injured at work.  Moreover, the 
VA examiner recently has opined that the veteran's present low 
back disability was not related to any incident during his 
military service.  

Accordingly, viewing the evidentiary record in its entirety, the 
Board finds that the preponderance of evidence is against the 
claim of service connection for low back disorder.  



ORDER

Entitlement to service connection for a respiratory disorder is 
denied.  

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



